     Case 1:20-cv-00624-DAD-BAM Document 13 Filed 07/01/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DAVID E. MACKEY,                                   No. 1:20-cv-00624-DAD-BAM
12                      Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
14   DEPARTMENT OF THE TREASURY                         CERTAIN CLAIMS AND DEFENDANTS
     INTERNAL REVENUE SERVICE
15   APPEALS OFFICE, et al.,                            (Doc. No. 12)
16                      Defendants.
17

18           Plaintiff David E. Mackey is a state civil detainee proceeding pro se and in forma
19   pauperis in this civil rights action. The matter was referred to a United States Magistrate Judge
20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21           On May 18, 2020, the assigned magistrate judge screened plaintiff’s complaint and found
22   that he stated a cognizable tax refund claim against the United States pursuant to 26 U.S.C. §
23   7422, but that he failed to state any other cognizable claims. (Doc. No. 10 at 5–8.) The screening
24   order directed plaintiff to either file a first amended complaint or notify the court in writing that
25   he was willing to proceed only on his cognizable claim against the United States. (Id. at 8.)

26   Plaintiff filed a notice of his willingness to proceed on the cognizable § 7422 claim against the

27   United States on May 28, 2020. (Doc. No. 11.)

28   /////
                                                        1
     Case 1:20-cv-00624-DAD-BAM Document 13 Filed 07/01/20 Page 2 of 2

 1          On May 29, 2020, the magistrate judge issued findings and recommendations,
 2   recommending that: (1) plaintiff’s § 1983 claims be dismissed with prejudice; (2) plaintiff’s
 3   Bivens claims be dismissed with prejudice; (3) this action proceed on plaintiff’s tax refund claim
 4   under 26 U.S.C. § 7422 against the United States, and that service of the complaint be ordered on

 5   the United States; and (4) the complaint be deemed amended to reflect substitution of the United

 6   States as the sole defendant in this action upon proper service of process on the United States.

 7   (Doc. No. 12.) The findings and recommendations were served on plaintiff and contained notice

 8   that any objections were to be filed within fourteen (14) days of service. (Id.) No objections

 9   have been filed, and the time to do so has now passed.

10          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(c), the court has conducted a

11   de novo review of the case. Having carefully reviewed the entire file, the court finds that the

12   findings and recommendations are supported by the record and proper analysis.

13          Accordingly,

14          1.      The findings and recommendations issued on May 29, 2020 (Doc. No. 12) are
                    adopted in full;
15
            2.      Plaintiff’s § 1983 claims are dismissed with prejudice;
16
            3.      Plaintiff’s Bivens claims are dismissed with prejudice;
17
            4.      This action shall proceed on plaintiff’s tax refund claim under 26 U.S.C. § 7422
18
                    against the United States, and service of the complaint shall be ordered on the
19
                    United States;
20
            5.      The complaint shall be deemed amended to reflect substitution of the United States
21
                    as the sole defendant in this action upon proper service of process on the United
22
                    States; and
23
            6.      This matter is referred back to the assigned magistrate judge for further
24
                    proceedings consistent with this order.
25

26   IT IS SO ORDERED.
27      Dated:     July 1, 2020
28                                                        UNITED STATES DISTRICT JUDGE
                                                      2
